Lukb, J.
1. The defendant in this case Avas arraigned upon an accusation in the city court of Dublin, charging him with a violation of the prohibition statute. In due time the defendant stated that he “ waived nothing. ” A full panel of jurors Avas not put upon him to strike from, and his case was tried before eight jurors, instead of tAvelve. Ilis assignment of error is upon the ground that he was entitled to a full panel of jurors, and that therefore *653his conviction by eight jurors was illegal. We agree with the contention of the defendant; and it was error for this reason to overrule his motion for a new trial. Amerson v. State, 18 Ga. App. 177 (5) (88 S. E. 998), and cases cited.
2. It is unnecessary to deal with the other assignment of error.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.